DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,211,147 (Gordon), as cited on Applicant’s IDS filed on February 22, 2021, in view of U.S. Patent Application Publication No. 2013/0296939 (Perkins) and U.S. Patent Application Publication No. 2013/0226240 (Abdou).
Regarding claim 1, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104) comprising an aperture (222); a transverse member (110) between the first plate and the second plate, wherein the transverse member is configured to fit through the aperture of the second plate (see Fig. 12, e.g.); and a post (112/114) coupled to the transverse member.
Gordon fails to disclose a fastener through the second plate configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), 
Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Gordon in view of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as 
Regarding claim 2, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to use a washer as Abdou suggests “any other springlike device or malleable member that functions as a spring” may be used (see paragraph [0102]).
Regarding claim 7, Gordon fails to disclose further comprising a fastener on the second plate that tightens on the transverse member.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) on the second plate that tightens on the transverse member (see paragraph [0042] and Fig. 6).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the transverse member as suggested by Perkins in order to facilitate locking of the second plate and transverse member together and prevent against unintentional rotation or sliding of the plate and transverse member relative to each other.  
	Regarding claim 22, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
claim 25, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to slidingly translate along a length of the transverse member (plate 104 may slidingly translate along at least decreased diameter portion 270 of transverse member 14 prior to locking of plate 104 and transverse member 14 together, see Fig. 3 and col. 12, line 36 – col. 13, line 2); and a post (112/114) coupled to the transverse member away from the second plate.
Gordon fails to disclose a fastener configured to fix the position of the second plate along the transverse member without engaging the post.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) positioned through the second plate and configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post (see paragraph [0042] and Fig. 6; fastener 46 for fixing the position of second plate 38 does not engage post 52/54).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the transverse member as suggested by Perkins in order to facilitate locking of the second plate and transverse member together and prevent 
Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Gordon in view of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2013/0338712 (Massenzio).
Regarding claims 3 and 4, Gordon in view of Perkins and Abdou fails to suggest wherein the spring mechanism is comprised of a helical spring or an elastomeric material. However, Abdou suggests “any other spring-like device or malleable member .
Claims 5, 8, 13, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou.
Regarding claim 5, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to slidingly translate along a length of the transverse member (plate 104 may slidingly translate along at least decreased diameter portion 270 of transverse member 14 prior to locking of plate 104 and transverse member 14 together, see Fig. 3 and col. 12, line 36 – col. 13, line 2); and a post (112/114) coupled to the transverse member, wherein the post does not extend to the second plate (post 112/114 does not extend to plate 104, see Fig. 12, e.g.).
Gordon fails to disclose a spring mechanism (50) between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second 
Regarding claim 8, Gordon discloses wherein the first plate and the second plate have a plurality of spikes (246) configured to engage bone.
Regarding claim 13, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to use a washer as Abdou suggests “any other springlike device or malleable member that functions as a spring” may be used (see paragraph [0102]).
Regarding claim 16, Abdou suggests wherein at least a portion of the device has a coating made of one or more of titanium and hydroxylapatite (see paragraph [0136]).  It would have been prima facie obvious to a person of ordinary skill in the art 
Regarding claim 24, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2006/0235391 (Sutterlin).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Sutterlin discloses that a spacer wedge of a spinal implant may include surfaces angled relative to each other to define a wedge angle (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface angled relative to an opposite surface as suggested by Sutterlin in order to provide  a wedge angle to facilitate distraction of the adjacent spinous processes.
Regarding claims 10 and 11, Gordon in view of Abdou and Sutterlin fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Gordon in view of Abdou and Sutterlin fails to suggest wherein the angle is approximately 0.7 degree.  However, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the angle approximately 0.7 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2012/0259366 (Lange).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Lange discloses a spinal device wherein an upper surface (22) of an interspinous transverse portion of the spinal device is angled relative to a lower surface (32) of the interspinous transverse portion (see Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface 
Regarding claims 10 and 11, Gordon in view of Abdou and Lange fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the angle at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Gordon in view of Abdou and Lange fails to suggest wherein the angle is approximately 0.7 degree.  However, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the angle approximately 0.7 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of Massenzio.
Regarding claims 14 and 15, Gordon in view of Abdou fails to suggest wherein the spring mechanism is comprised of a helical spring or an elastomeric material. .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2011/0166600 (Lamborne).
Regarding claim 21, Gordon in view of Perkins and Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of Lamborne.
Regarding claim 21, Gordon in view of Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by Lamborne in order to facilitate fusion by bone growth between the spinous processes (see Lamborne, paragraph [0073]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-16, and 21-25 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 22, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773